                                                                     Page 2 of 9
Case 1:20-cv-00031-IMK Document 1-1 Filed 02/20/20 Page 1 of 8 PageID #: 5
                                                                     Page 3 of 9
Case 1:20-cv-00031-IMK Document 1-1 Filed 02/20/20 Page 2 of 8 PageID #: 6
                                                                     Page 4 of 9
Case 1:20-cv-00031-IMK Document 1-1 Filed 02/20/20 Page 3 of 8 PageID #: 7
                                                                     Page 5 of 9
Case 1:20-cv-00031-IMK Document 1-1 Filed 02/20/20 Page 4 of 8 PageID #: 8
                                                                     Page 6 of 9
Case 1:20-cv-00031-IMK Document 1-1 Filed 02/20/20 Page 5 of 8 PageID #: 9
                                                                     Page 7 of 9
Case 1:20-cv-00031-IMK Document 1-1 Filed 02/20/20 Page 6 of 8 PageID #: 10
                                                                     Page 8 of 9
Case 1:20-cv-00031-IMK Document 1-1 Filed 02/20/20 Page 7 of 8 PageID #: 11
                                                                     Page 9 of 9
Case 1:20-cv-00031-IMK Document 1-1 Filed 02/20/20 Page 8 of 8 PageID #: 12
